 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and Albert White. Case12-CA- 10834(P)(1-2)30 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon charges filed on 4, 25, and 26 August1983,1 by Albert White, herein called the ChargingParty, and duly served on United States PostalService, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 12, issued a com-plaint and notice of hearing 5 October alleging thatthe Respondent had engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.The complaint alleges in essence that the Re-spondent, by its agent and supervisor WayneWood, on or about 8 July directed obscenities toan employee because of his filing of grievances andEEO complaints; threatened to evict an employeefrom the Respondent's facility because of his filingof grievances and EEO complaints; threatened anemployee with unspecified reprisals because of hisfiling of a grievance; and, on or about 16 July,threatened to suspend an employee and threatenedto discharge an employee if he did not transfer outof his present position. The complaint also allegesthat the Respondent, by its agent and supervisor,C. R. Munnell, on or about 18 August threatenedto discharge an employee if he did not stop filinggrievances and EEO complaints. The complaintfurther alleges that the Respondent, by its agentand supervisor, Wayne Wood, on or about 9 Julycaused the police to escort the Charging Party outof the Respondent's facility and that the Respond-ent on or about 29 July suspended the ChargingParty for 7 days because of his union and/or pro-tected concerted activities. The complaint allegesthat by the above conduct the Respondent inter-fered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of theAct and discriminated with regard to the terms andconditions of employment of employees and there-by committed unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act andwithin the meaning of the Postal ReorganizationAct. Thereafter, the Respondent filed an answer tothe complaint admitting in part, and denying inpart, the allegations in the complaint.I Hereafter all dates refer to 1983 unless noted otherwise.Subsequently, on 23 January 1984 the Respond-ent filed a Motion for Summary Judgment and asupporting memorandum. On 10 February 1984 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theRespondent's Motion for Summary Judgmentshould not be granted. Counsel for the GeneralCounsel filed a response to the Notice to ShowCause 21 February 1984.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its Motion for Summary Judgment and itssupporting memorandum, the Respondent con-tends, inter alia, that the unfair labor practice alle-gations should be deferred for processing throughthe grievance-arbitration procedure contained in itscollective-bargaining contract.2The Respondent argues that the Board shouldoverrule its policy enunciated in General AmericanTransportation Corp., 228 NLRB 808 (1977), of notdeferring charges involving allegations of 8(a)(1)and (3) violations. The Respondent argues that theBoard should reinstate its earlier policy of defer-ring such charges as set forth in National RadioCo., 198 NLRB 527 (1972).The General Counsel does not dispute the Re-spondent's assertion that the unfair labor practiceallegations come within the scope of the bindinggrievance-arbitration procedure established by theparties' collective-bargaining contract. The GeneralCounsel notes that the Board in United TechnologiesCorp., 268 NLRB 557 (1984), has reversed GeneralAmerican Transportation and now finds it appropri-ate to defer allegations of 8(a)(1) and (3) violationsto the parties' grievance-arbitration procedure. TheGeneral Counsel asserts that the Charging Party iswilling to file a grievance concerning the allega-tions set forth in the complaint. However, the Gen-eral Counsel contends that the Respondent'smotion should be denied. Instead, the GeneralCounsel contends that the case should be remandedto the Regional Director for issuance of an orderwithdrawing the complaint and deferral of theI According to documents submitted by the Respondent and not dis-puted by the General Counsel, the collective-bargaining contract withthe American Postal Workers Union contains a grievance-arbitration pro-cedure which culminates in "final and binding" arbitration and which de-fines a grievance as "a dispute, difference, disagreement or complaint be-tween the parties related to wages, hours, and conditions of employment...[including, but not limited to,] the complaint of an employee or ofthe Unions which involves the interpretation, application of, or compli-ance with the provisions of. .. [the contract]."270 NLRB No. 16114 POSTAL SERVICEcharge provided that the Respondent will waivethe time-limitations provisions of the grievance-ar-bitration clauses of the contract.We agree that the unfair labor practice allega-tions here should be deferred to the parties' griev-ance-arbitration procedure.As noted above, in United Technologies Corp., weheld that the policy expressed in the majority opin-ion in General American Transportation Corp."ignore[d] the important policy considerations infavor of deferral" and that the policy expressed inthe majority opinion in National Radio Co."deserve[d] to be resurrected and infused with re-newed life" (at 559). Accordingly, we overruledthe policy expressed in General American Transpor-tation Corp. of declining to defer unfair labor prac-tice allegations involving violations of Section8(a)(1) and (3) and Section 8(b)(1)(XA) and (2) of theAct. In so doing, we noted that the facts of theUnited Technologies Corp. case, which involved anallegation of an 8(a)(1) violation, made the case"eminently well suited for deferral" (at 560).We believe that the present case involving alle-gations of 8(a)(1) and (3) violations is similarly wellsuited for deferral. We note that no one here dis-putes that the unfair labor practice allegations fallwithin the scope of the contract's binding griev-ance-arbitration procedure. While some of the al-leged misconduct involves threats directed to em-ployees who had filed grievances, we find this in-sufficient to conclude that the use of the grievance-arbitration machinery here would be "unpromisingor futile" or that the parties here will not effective-ly use their own procedure to resolve these mat-ters. United Aircraft Corp., 204 NLRB 879 (1972).We note that both the Charging Party and the Re-spondent have agreed to pursue this matterthrough the grievance-arbitration machinery. Inthese circumstances, consistent with United Tech-nologies Corp., we shall order that the Respondent'sMotion for Summary Judgment be granted, thatthe unfair labor practice allegations be deferred tothe parties' grievance-arbitration procedure, andthat the complaint be dismissed.3As in UnitedSThe Respondent must, of course, waive any timeliness provisions ofthe grievance-arbitration clauses of the collective-bargaining agreementso that the Charging Party's grievance may be processed in accord withour Order.Technologies Corp., however, we shall retain juris-diction for the purpose of entertaining a motion forfurther consideration upon a showing that either(a) the dispute has not been resolved in the griev-ance procedure or submitted to arbitration, or (b)the grievance or arbitration procedures have notbeen fair and regular or have reached a resultwhich is repugnant to the Act.On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTUnited States Postal Service provides postalservices for the United States of America and oper-ates various facilities throughout the United States,including its facility in Fort Lauderdale, Florida, inthe performance of that function. The Board hasjurisdiction over the Respondent pursuant to Sec-tion 1209 of the Postal Reorganization Act, asamended.II. THE LABOR ORGANIZATION INVOLVEDAmerican Postal Workers Union, AFL-CIO,Broward County Area Local is a labor organiza-tion within the meaning of Section 2(5) of the Act.CONCLUSIONS OF LAWThe unfair labor practice violations in the com-plaint should be deferred to the grievance-arbitra-tion procedure established in the Respondent's col-lective-bargaining contract with the AmericanPostal Workers Union, AFL-CIO.ORDERThe Motion for Summary Judgment is granted,and the complaint is dismissed, provided that:Jurisdiction of this proceeding is retained for thelimited purpose of entertaining an appropriate andtimely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance ofthis Decision and Order, been either resolved byamicable settlement in the grievance procedure orsubmitted promptly to arbitration, or (b) the griev-ance or arbitration procedures have not been fairand regular or have reached a result which is re-pugnant to the Act.115